Citation Nr: 9916082	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-05 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty (for training) from January 
3, 1991 to April 9, 1991.

In April 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire, denied the 
veteran's claim for service connection for a left knee 
injury.  In his Notice of Disagreement (NOD) received by the 
RO on April 13, 1998, the veteran indicated that he wanted a 
personal hearing before an RO hearing officer.  On April 20, 
1998, the veteran perfected his appeal by submitting VA Form 
9 to the RO; although, in this document, the veteran's 
accredited representative indicated that the veteran did not 
want a Board of Veterans' Appeals (Board) hearing, no 
reference to the previously requested RO hearing was made.  
The RO scheduled a hearing before a hearing officer on July 
23, 1998 and sent proper notice of the date and time of the 
hearing to the veteran and his representative.  The veteran 
did not appear for his scheduled RO hearing.  The Board notes 
that although the veteran appears to have moved some time in 
late August or early September, the hearing notice was not 
returned to the Board as undeliverable.  Neither the veteran 
nor his representative has since requested that the RO 
hearing be rescheduled.  Under these circumstances, the Board 
finds that the veteran's request for an RO hearing has 
effectively been withdrawn.  See 38 C.F.R. §  20.704(e) 
(1998).  


FINDING OF FACT

No competent medical evidence has been submitted 
demonstrating that the veteran currently suffers any left 
knee disability that is related to any incident of active 
service.  



CONCLUSION OF LAW

The claim for service connection for a left knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records (SMRs) indicate that 
during his seventh week of basic training he complained of 
pain in the left knee; a history of a left knee injury while 
playing football also was noted.  At that time, the veteran's 
subjective complaints were that he couldn't run or do P.T. 
test; although laboratory and x-ray results were within 
normal limits, examination revealed some atrophy of the left 
quadriceps, with no effusion.  The diagnosis was internal 
derangement, probable chondromalacia of the left knee.  An 
Entrance Physical Standard Board recommended that the veteran 
be separated from service for failure to meet medical fitness 
standards for enlistment.  In its report, the Board also 
indicated that the veteran's disability existed prior to 
service and that it was not aggravated therein.  No other 
medical evidence is of record.

Despite the existence of some knee symptomatology in service, 
the veteran's claim must be denied as not well grounded in 
the absence of competent medical evidence that he currently 
has a left knee disability that that is related to his 
military service.  As noted above, the only medical evidence 
of record pertains to service; the veteran has admitted that 
he has not received any treatment for a knee condition since 
service, and, thus, has not presented any medical evidence to 
support his claim.  Even if the veteran actually injured his 
knee in service (which is not clearly established by the 
record), his claim can only be well grounded upon the 
presentation of competent (i.e., medical) evidence that he 
currently has a left knee disability and that such disability 
was incurred in or aggravated by service.  While, under these 
circumstances, the Board need not address the question of 
whether the veteran had a pre-existing knee disorder, and, if 
so, whether that disability was aggravated by service (i.e., 
increased in severity beyond its natural progression), it is 
significant that the only medical opinion on the question of 
whether knee disability shown at service separation was 
aggravated in service militates against the veteran's claim.  
Hence, the veteran's claim would still not be well grounded 
even if it were assumed, arguendo, that given the nature of 
the knee problem shown at service separation in 1991, he 
likely still suffered from that disability at the time he 
filed a claim for benefits, five years later, in 1996.  In 
the absence of medical evidence of the claimed disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

While the veteran may well believe that he currently has a 
left knee disability that is related to his service in the 
military, he does not have the medical expertise or training 
or expertise to render a competent opinion as to the 
existence of a current disability (diagnosis) or the etiology 
of that disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board emphasizes that evidence, 
and not just allegations must support a well-grounded claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992). 

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a left knee injury is well grounded, 
VA is under no "duty to assist" him in developing the 
evidence pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.2d 1483, 1485 
(Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
March 1998 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a left knee injury is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

